Fourth Court of Appeals
                                   San Antonio, Texas
                                      Friday, April 10, 2015

                                       No. 04-15-00123-CR

                                       Ex Parte Eric LUNA,
                                            Appellant

            From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                Trial Court No. 2014-W-0464
                        Honorable Andrew Carruthers, Judge Presiding


                                          ORDER
        This is an accelerated appeal of the trial court’s order denying appellant’s application for
writ of habeas corpus. Appellant’s brief was originally due to be filed on March 30, 2015. See
4TH TEX. APP. (SAN ANTONIO) LOC. R. 8.2(a) (requiring appellant’s brief to be filed no later than
20 days after the appellate record is complete). On April 7, 2015, appellant’s attorney was
notified that the brief was late and filed a motion requesting an extension of time to file the brief
the same day. The motion is GRANTED IN PART. Appellant’s brief must be filed no later than
April 29, 2015.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court